Case 1:00-cr-00761-JSR Document 381 Filed 11/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
Vv. 00-cr-0761-1 (JSR)
ALAN QUINONES, |
Defendant. : ORDER
Wo eee ee X

JED S. RAKOFF, U.S.D.J.

The representation of the defendant in the above-captioned
matter is assigned to C.J.A. Attorney on duty November 2, 2020,
Amy Lester, for the purpose of supplementing, if deemed
necessary, the pro se motion for compassionate release received

by the Court on November 2, 2020.

 

SO ORDERED.
Dated: New York, NY Cul LA
, "To
November <2, 2020 JED §. RAKOFF, U.S.D.J.

 

 
